                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


JERREL M.,                      )
                                )
          Plaintiff,            )
                                )                 CIVIL ACTION NO.
VS.                             )
                                )                 3:18-CV-1274-G (BK)
COMMISSIONER,                   )
SOCIAL SECURITY ADMINISTRATION, )
                                )
          Defendant.            )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The court reviewed the

proposed findings, conclusions, and recommendation for plain error. Finding none,

the court ACCEPTS the findings, conclusions, and recommendation of the United

States Magistrate Judge.

      Accordingly, plaintiff’s motion (docket entry 17) is DENIED, defendant’s

motion (docket entry 18) is GRANTED, and the Commissioner’s decision is

AFFIRMED.

      SO ORDERED.

September 12, 2019.


                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
